Citation Nr: 1646363	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder to include anxiety disorder, adjustment disorder with depressed mood, and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The issue of an entitlement to an increased disability rating for an acquired psychiatric disorder was previously before the Board, and, in April 2016, this matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.  The Board notes that the issue was originally characterized as two issues: entitlement to service connection for PTSD and entitlement to a disability rating in excess of 50 percent for an anxiety disorder.  After this matter was remanded, an October 2016 rating decision granted the Veteran service connection for PTSD and issued a single disability rating for an acquired psychiatric disorder taking into consideration all of the Veteran's psychiatric symptoms.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder does not manifest total occupational and social impairment or occupational and social impairment with deficiencies in most areas.

2.  The Veteran is unable to secure and maintain substantially gainful employment during the period on appeal.

3.  The Veteran is entitled to a total disability rating and has a disability rating that is independently 60 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for an acquired psychiatric disorder to include anxiety disorder, adjustment disorder with depressed mood, and PTSD have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).

3.  The criteria for special monthly compensation based on the need for regular aid and attendance or housebound status have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.450(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that this case was previously remanded in order to associate VA treatment records with claims file and to provide the Veteran with an additional VA examination.  Additional treatment records and an additional VA examination have been associated with the claims file in substantial compliance with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, Because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to a disability in excess of 50 percent for an acquired psychiatric disorder.  The Veteran is not entitled to a higher disability rating, because the weight of the evidence indicates that the Veteran's psychiatric symptoms are not severe enough to cause total occupational and social impairment or occupational and social impairment in most areas.

The Veteran first filed for service connection for an acquired psychiatric disorder in April 2011, and, in October 2011, the RO granted service connection and assigned a disability rating of 50 percent effective the date the claim was received.  As previously noted, the original grant of service connection excluded service connection for PTSD.  The Veteran appealed the initial rating and the denial of service connection for PTSD.  During the pendency of the appeal service connection was granted for PTSD, and the Veteran was assigned a single disability rating for all of his psychiatric symptoms; which remained a 50 percent rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for acquired psychiatric disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.
VA treatment records indicated that the Veteran sought treatment for his acquired psychiatric disorders throughout the period on appeal.

In an April 2011 written statement, the Veteran claimed that he had depression, and that he received treatment for the condition.  The Veteran also indicated that his condition had an adverse effect on his ability to continue gainful employment.

The Veteran underwent a general VA examination in July 2011.  The examiner observed the following symptoms: alert and oriented in all three spheres; normal behavior; appropriate affect and mood; normal comprehension of commands; intact memory; no signs of anxiety; appropriate answers to questions; and no obvious signs of hallucinations or delusions. 

The Veteran submitted a written statement in July 2011.  The Veteran reported that he experienced trouble sleeping and nightmares.  The Veteran also indicated that he experienced pain and anger when discussing his service in the Republic of Vietnam with other Vietnam veterans at his place of work at a VA health facility.

The Veteran's coworker submitted a written statement on his behalf in July 2011.  The coworker indicated that the Veteran was a very good worker who does an excellent job, but that he believed that the Veteran had unresolved anger issues after witnessing the Veteran become extremely upset at work.

The Veteran underwent a VA psychological examination in July 2011.  The Veteran reported the following symptoms: nightmares; trouble sleeping; anger; fear; intrusive thoughts; depression; and difficulty controlling verbal aggression.  The examiner opined that the Veteran's symptoms were mild and transient.  The Veteran reported that both of his parents were dead, and that he was estranged from one of his four living siblings.  The Veteran also indicated that he was married, but that he divorced after one year.  The Veteran stated that he had been employed for the three years prior to the examination (approximately July 2008), and that he had a fair relationship with his co-workers; but that he sometimes gets agitated with his coworkers.  

The examiner observed the following symptoms: orientation within normal limits; appropriate appearance and hygiene; appropriate behavior; depressed affect and mood; communication within normal limits; absence of hallucinations, delusions, obsessive-compulsive behavior, suicidal ideation, or homicidal ideation; unimpaired judgment; normal abstract thinking; and memory within normal limits.  The examiner opined that the Veteran's psychiatric impairment was best described as causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  

The examiner assigned a global assessment of functioning (GAF) score of 60.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health. Scores range between zero and 100. Higher scores correspond to better mental health. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  GAF scars from 51 to 60 are associated with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id.

VA treatment records from September 2011 to July 2015 indicated the following symptoms: casually dressed; cooperative attitude; normal psychomotor activity; spontaneous speech with normal rate; dysphoric affect; logical thought processes; cognition within normal limits; and good insight and judgment.

A July 2012 private treatment record indicated that the Veteran has no children and  is not married.

The Veteran underwent another VA examination in September 2012.  The Veteran reported that he spends time with a group of men whom he plays scrabble with, and that he has contact with only one of his four living siblings.  The Veteran indicated that he has been employed as a lab assistant for the last four years, but that he has trouble connecting with his patients due to the anxiety he experiences when they discuss war stories.  The examiner noted the following symptoms: depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including work or work like setting.  The examiner opined that the Veteran's acquired psychiatric disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner also noted that - although the Veteran manifested multiple mental disorders with distinguishable symptoms - it is not possible to differentiate what portions of the occupational and social impairment are attributable to which particular diagnosis.

In a January 2013 VA Form 9, the Veteran reported that the severity of his condition warranted a disability rating of 70 percent.

The Veteran underwent another VA examination in February 2014.  The Veteran reported that he has no romantic relationships.  Nevertheless, the Veteran also reported that he is interested in socializing, has two close friends, and has group of friends whom he plays dominos with.  The Veteran indicated that he voluntarily retired in October 2013, and that he has held no jobs since his retirement.  The examiner noted the following symptoms: recurrent distressing dreams; persistent and exaggerated negative beliefs or expectations about himself; hypervigilance; problems with concentration; sleep disturbances; chronic sleep impairment; anxiety; suspiciousness; appropriately groomed and casually dressed; cooperative manner; appropriate eye contact; unremarkable speech; logical and goal-directed thought processes; agitated mood with congruent affect; no evidence of hallucinations or delusions; oriented to person, place, time, and situation; and good insight and judgement.  The examiner opined that the Veteran's acquired psychiatric disorder caused occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks, but the examiner indicated that the Veteran social and occupational impairment was attributable almost exclusively by his diagnosis of adjustment disorder with mixed anxiety and depressed mood.

In a May 2014 VA Form 9, the Veteran stated that his PTSD was the major reason that he retired in October 2013.

In a January 2015 assessment intake, the Veteran reported the following symptoms: suicidal ideations; no homicidal ideations; excessive fatigue; disturbed sleep; irritability or aggression; anxiety; depression; apathy of lack of spontaneity; affective liability; speech difficulty; changes in personality; and slowed thinking.  The health care provider observed the following statements: neat appearance; suspicious manner; orientation to time, place, and person; impaired memory; appropriate affect; associations within normal limits; fair judgment; disorganized thinking; no delusions, hallucinations, or grossly disorganized or catatonic behavior.

In a May 2015 written statement, the Veteran indicated that life for him is very difficult.  The Veteran stated that he experienced anxiety when driving, and that he avoids watching movies about war.  The Veteran also indicated that he experienced stress at his work when listening to other veterans discuss their war stories.  

A VA social worker submitted an opinion on the Veteran's behalf in July 2015.  The social worker noted the following symptoms: severe depression; suicidal ideation with no plan or intent; emotional instability; easily irritated; difficulty in making decisions; sleep disturbances; extreme anxiety; intrusive thoughts; and difficulty concentrating.  The social worker noted that the Veteran irrationally retired from his employment due to stress that he experienced in the work place.  The social worker, although noting that the Veteran retained some supportive relationships, opined that historically supportive relationships are now lost.  Finally, the social worker concluded that, due to the long standing nature and severity of his symptoms, the Veteran's prognosis is guarded.  The social worker submitted another medical opinion in May 2016 largely restating the observations of the July 2015 opinion.

The Veteran testified at a personal hearing before the Board in February 2016.  The Veteran testified that he left his job due to the stress that he experienced at work due to his mental disorders.  The Veteran reported that sought treatment for PTSD throughout the period on appeal.  The Veteran stated that he was estranged from his brother, but that he has a pretty good relationship with two of his sisters; and that he has relationships with his high school alumni and members of support groups that he participates.  The Veteran indicated that he manifested nightmares, sleep disturbances, depression, passive suicidal ideation, verbal abusiveness, and anxiety.  The Veteran indicated that his condition had gotten worse since his last examination.  See Transcript.

The Veteran underwent a final VA examination in June 2016.  The Veteran reported that he was disinterested in socializing, but that he had four friends.  The examiner noted the following observations: intrusive memories; unpleasant dreams; flashbacks; psychological distress; hypervigilance; extraordinary startle response; impaired concentration; sleep disturbance; neatly groomed; casually dressed; oriented to person, time, and place; no hallucinations or delusions; and euthymic mood and congruent affect.  The examiner opined that the Veteran manifested only one acquired psychiatric disorder (PTSD), and that it caused only mild occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

In an October 2016 written statement, the Veteran stated that his PTSD prevents him from working and causes him to avoid being around people.

The Board notes that the Veteran is has been diagnosed with multiple service-connected mental disorders.  The Board also notes that a February 2014 VA examination indicated that the occupational and social impairment caused by individual mental disorders could be distinguished.  As a result, the Board has considered the possibility of whether the Veteran is entitled to multiple compensable disabilities for his mental disorders.  

The Board finds that the Veteran is not.  First, a September 2012 VA examination indicated that the Veteran's occupational and social impairment could not be attributed to individual mental disorders.  Second, the February 2014 VA examination indicated that the Veteran's occupational and social impairment was due mainly to adjustment disorder with anxiety and depressed mood.  This is particularly important, because the Veteran's lay reports of his PTSD symptoms consistently indicate that he has trouble adjusting to work due to the anxiety that he experienced when discussing war stories with fellow Veterans.  These reports are further corroborated by the findings of the VA social worker in his July 2015 and May 2016 opinions.  Finally, the June 2016 VA examiner opined that the Veteran had a single mental disorder; PTSD.  The Board need not find ultimately whether the Veteran has one or more than one mental disorder.  It is sufficient for the Board to find that the totality of the circumstances indicates that the Veteran's disability picture more nearly approximates occupational and social impairment caused by a single interrelated constellation of psychological symptoms rather than readily distinguishable occupational and social impairment attributable to multiple individual mental disorders.

The Veteran is not entitled to a disability rating of 70 percent for an acquired psychiatric disorder.  The Board notes that the Veteran has manifested occupational and social impairment throughout the period on appeal including anxiety  severe enough to cause him to leave his occupation as well as limiting his circle of social relations.  Nevertheless, the Veteran's current disability rating of 50 percent anticipates his current level of occupational and social impairment.

The Veteran's social relationships are not consistent with a disability rating of 70 percent.  The Veteran has maintained relationships throughout the period on appeal including: communication with at least two of his living siblings; a close relationship with a small number of friends; and regular social outings to play scrabble or dominos.

Additionally, the Veteran's occupational history is not consistent with a disability rating of 70 percent.  Although the Board notes that the Veteran's anxiety limits his ability to work, the Veteran has consistently reported that his stress is due to working with and around Veteran who continually tell war stories.  Thus presumably the Veteran could find work in an environment without so many Veterans less stressful.  

The reports from health providers are not consistent with a disability rating of 70 percent.  VA examiners throughout the period on appeal have stopped short of opining that the Veteran's acquired psychiatric disorders cause either total occupational and social impairment or occupational and social impairment with deficiencies in most areas.  Additionally, treatment records consistently indicate that the Veteran is alert and oriented to person place and time, has good judgment and insight, and has not delusions, hallucination, homicidal ideations, or active suicidal ideations.  Thus the Veteran's symptoms, though real, are not severe enough to be consistent with either total occupational and social impairment or occupational and social impairment with deficiencies in most areas.  Finally although certainly not dispositive, the Veteran's GAF score was consistent with moderate symptomology rather than severe symptomology or total impairment.

The Veteran is not entitled to a total disability rating, because the rating criteria for a total disability rating requires an even higher severity of occupational and social impairment than the criteria for 70 percent.

Here, the weight of the probative evidence of record is not sufficient to demonstrate that the Veteran is entitled to a disability rating in excess of 50 percent for an acquired psychiatric disorder.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement an increased disability rating for an acquired psychiatric disorder is denied.

TDIU

The Board finds that the issue of TDIU has been raised by the record, because, in pursuing his claim for his claim for an increased disability rating for an acquired psychiatric disorder, the Veteran has claimed that he is unable to secure and maintain gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran meets the schedular rating criteria for TDIU throughout the period on appeal, because the Veteran manifested a disability rating that was at least 60 percent disabling during the period on appeal.  The Veteran reported that he was unemployed since October 2013, and the medical opinions of record consistent indicate that the Veteran's psychiatric symptoms cause occupational impairment.  The Board notes that in denying the Veteran an increased disability rating the Board indicated that the Veteran may be able to find some work in spite of his psychiatric symptoms.  Marginal employment, however, is not an example of substantially gainful employment; Ortiz-Valles, 28 Vet. App. 65 (2016); and the evidence of record is sufficiently in equipoise to allow for the benefit-of-the-doubt rule in the Veteran's favor.  Therefore, TDIU is granted.

Special Monthly Compensation

The Board has considered whether the issue of special monthly compensation based on the need for regular aid and attendance or housebound status has been raised by the record.  The Board finds that it has been raised by the record, because the Board must treat the Veteran's increased rating claim as alleging the highest possible rating, and qualifying for special monthly compensation due to a favorable increased rating claim is the highest possible rating.  

Special monthly compensation is payable where the Veteran has a single total disability rating and is entitled to an independently ratable disability rating of 60 percent from different anatomical segments or bodily symptoms.  38 C.F.R. § 3.350(i).  The Veteran has been granted TDIU; see supra; due to a finding that the Veteran's acquired psychiatric disorder is sufficient disabling to prevent the Veteran from securing and maintaining gainful employment.  Additionally, the Veteran has been independently assigned a 60 percent disability rating for prostate cancer throughout the period on appeal.  Therefore, the Board finds that the Veteran is entitled to special monthly compensation based on housebound status.


ORDER

A disability rating in excess of 50 percent for PTSD is denied.

TDIU from October 2013 is granted; subject to the laws and regulations governing the award of monetary benefits.

Special monthly compensation based on the need for regular aid and attendance or housebound status from October 2013 is granted; subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


